Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 11/29/2021 has been entered. Claims 1-19 are currently pending in this application.
Applicant’s arguments, see Pages 11-14, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1-5, 7, 9, 11-12 and 14-16 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, line 1, " The display panel of claim 14" should read - - A method of repairing the display panel of claim 14- -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0139473) in view of No (US 2015/0187290).
Regarding claim 1, Chang teaches a display panel (Fig. 5-8, Fig. 1-4, [0046-0067]) comprising: 
a gate layer (the layer corresponding to 121 and 131 in Fig. 5-8, [0056]) including a gate pattern (121/124 in Fig. 5-8, [0056]) including a gate line (121 in Fig. 5-8, [0056]) and a gate electrode (124 in Fig. 5-8, [0056]) in connected to the gate line (121 in Fig. 5-8, [0056])and a storage pattern (131 in Fig. 5-8, [0056, 0052], the second portion 131b encloses the edge of the pixel area, the first portion 131a overlaps the data line 171 between two gate lines 121, and the disconnection portion 134 of 131a is positioned at the center between two adjacent gate lines 121) spaced apart (Fig. Fig. 5-8, [0056]) from the gate pattern (121/124 in Fig. 5-8, [0056]); 
a data layer (the layer corresponding to 171/173/175 in Fig. 5-8, [0049]) including a data line (171 in Fig. 5-8), a source electrode (173 in Fig. 5-8) connected to the data line (171 in Fig. 5-8) and a drain electrode (175 in Fig. 5-8) spaced apart from the source electrode (173 in Fig. 5-8); 
a pixel layer (the layer corresponding to 191 in Fig. 5-8, [0047]) including a pixel pad portion (the portion of 191 corresponding to the contact hole 181 in Fig. 5-8) connected to the drain electrode (175 in Fig. 5-8) through a contact hole (181 in Fig. 5, [0051]), and a pixel electrode (the pixel electrode corresponding to the left and/or right 191 in Fig. 5) connected to the pixel pad portion (the portion of 191 corresponding to the contact hole 181 in Fig. 5-8); and 

wherein the marker(at least one of M1/M2/M3/M4 in Picture 3) protrudes (Fig. 5 and Picture 3) from a first conductive edge (the respective edge of E1/E2/E3/E4 in Picture 3) of the storage pattern (131 in Fig. 5-8, [0056]) toward a first-direction central line of the pixel electrode (the vertical central line of the pixel electrode corresponding to the left and/or right 191 in Fig. 5 and Picture 3), and wherein the marker (at least one of M1/M2/M3/M4 in Picture 3) is surrounded (Fig. 5 and Picture 3) by the first-direction central line of the pixel electrode(the vertical central line of the pixel electrode corresponding to the left and/or right 191 in Fig. 5 and Picture 3), a second-direction central line of the pixel electrode (the horizontal central line of the pixel electrode corresponding to the left and/or right 191 in Fig. 5 and Picture 3, [0052], 134 is positioned at the center between two adjacent gate lines 121), a first-direction section (the left or right vertical portion of 131b in Fig. 5 and Picture 3) of a closed conductive structure ([0052], Fig. 5 and Picture 3, the second portion 131b may enclose the edge of the pixel area) of the storage pattern (131 in Fig. 5 and Picture 3), and a second-direction section (the bottom or top horizontal portion of 131b in Fig. 5 and Picture 3) of the closed conductive structure of the storage pattern ([0052], Fig. 5 and Picture 3) in the plan view (Fig. 5 and Picture 3) of the display panel (Fig. 5 and Picture 3).
Chang does not teach that the pixel layer includes a pixel connecting portion extending from the pixel pad portion, and the pixel electrode connected to the pixel pad portion through the pixel connecting portion.
No teaches that a pixel layer (the layer corresponding to 191a/191b/195a/195b/192a/192b in Fig. 20-21 and Fig. 18, [0131-0134]) including a pixel pad portion (the portion of 195a/195b corresponding to the contact hole 195a/195b in Fig. 20-21 and Fig. 18, [0131-0134]) connected to the 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by No for the system of Chang such that the pixel layer of the system of Chang including a pixel pad portion connected to the drain electrode through a contact hole, a pixel connecting portion extending from the pixel pad portion, and a pixel electrode comprising branches and connected to the pixel pad portion through the pixel connecting portion. The motivation is provide a pixel electrode with branches to have improved side visibility and picture quality (No, [0007, 0131, 0031]).

    PNG
    media_image1.png
    586
    555
    media_image1.png
    Greyscale

Picture 3 (From Fig. 5 of Chang, US 2016/0139473)

Regarding claims 2-5 and 11, Chang also teaches the following elements:
(Claim 2) a protrusion (P1 in Picture 3) of the storage pattern (131 in Fig. 5-8, [0056, 0052]) protrudes (Fig. 5 and Picture 3) from a second conductive edge (E5 in Picture 3) of the storage pattern(131 in Fig. 5-8, [0056, 0052]), overlaps (Fig. 5 and Picture 3) a corresponding drain electrode (175 in Fig. 5-8) of the data layer (the layer corresponding to 171/173/175 in Fig. 5-8, [0049]), and is wider than (Fig. 5 and Picture 3) the marker (at least one of M1/M2/M3/M4 in 
(Claim 3) the storage pattern (131 in Fig. 5-8, [0056, 0052]) includes a first extending portion (131a in Fig. 5 and Picture 3) extending in a horizontal direction (Fig. 5 and Picture 3, when the display panel in Fig. 5 is rotated 90 degrees and viewed, the 131a is extending in a horizontal direction) and a second extending portion (the upper or lower portions of 131b in Fig. 5 and Picture 3) connected to (Fig. 5 and Picture 3) the first extending portion (131a in Fig. 5 and Picture 3) and extending in a vertical direction  (Fig. 5 and Picture 3, when the display panel in Fig. 5 is rotated 90 degrees and viewed, the upper or lower portions of 131b is extending in a vertical direction), and the marker (at least one of M1/M2/M3/M4 in Picture 3) protrudes (Fig. 5 and Picture 3) from the first extending portion (131a in Fig. 5 and Picture 3) and is spaced apart (Fig. 5 and Picture 3) from the second extending portion (the upper or lower portions of 131b in Fig. 5 and Picture 3).
(Claim 4) the marker (at least one of M1/M2/M3/M4 in Picture 3) protrudes (Fig. 5 and Picture 3) from the first extending portion (131a in Fig. 5 and Picture 3) toward inside (Fig. 5 and Picture 3) of the pixel electrode (the pixel electrode corresponding to the left and/or right 191 in Fig. 5).
(Claim 5) the marker (at least one of M1/M2/M3/M4 in Picture 3) is disposed in one of a first area (Fig. 5 and Picture 3), a second area (Fig. 5 and Picture 3), a third area (Fig. 5 and Picture 3) and a fourth area (Fig. 5 and Picture 3) which are divided by a horizontal central line (Fig. 5 and Picture 3) of the pixel electrode (the pixel electrode corresponding to the left and/or right 191 in 
 (Claim 11) the marker (at least one of M1/M2/M3/M4 in Picture 3) is disposed in one of a first area (Fig. 5 and Picture 3) and a second area (Fig. 5 and Picture 3) which are divided by a vertical central direction (Fig. 5 and Picture 3).  

Regarding claim 7, Chang does not teach the following elements. 
No teaches the following elements:
(Claim 7) the pixel electrode (the pixel electrode corresponding to 192a in Fig. 20-21 in Fig. 20-21) comprises: a first bar portion (Fig. 20-21) extending in the vertical direction (Fig. 20-21) and overlapping (Fig. 20-21) the vertical central line (Fig. 20-21); a second bar portion (Fig. 20-21) extending in the horizontal direction (Fig. 20-21) and overlapping (Fig. 20-21) the horizontal central line (Fig. 20-21); and a connecting branch (Fig. 20-21) connecting the first bar portion (Fig. 20-21) and the pixel connecting portion (Fig. 20-21).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by No for the system of Chang in view of No. The motivation is provide a pixel electrode with branches to have improved side visibility and picture quality (No, [0007, 0131, 0031]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of No as applied to claim 5 above, and further  in view of Huang (US 2016/0370636).
Regarding claim 9, Chang teaches that the display panel (Fig. 5-8, Fig. 1-4, [0046-0067]) comprises a pixel repeating group (Fig. 12, [0047]) and repeated in the display panel ([0047]). Chang does not teach that the pixel repeating group including twelve pixels in two pixel rows and six pixel 
Huang teaches that (Fig. 3, [0023-0024, 0018-0022], Picture 1) a pixel repeating group (Fig. 3, Picture 1, [0024, 0018-0023]) including twelve pixels (Fig. 3) in two pixel rows (Fig. 3) and six pixel columns (Fig. 3), the pixel repeating group (Fig. 3, Picture 1, [0023, 0018-0022]) includes: a first pixel row (Fig. 3, Picture 1) including first to sixth pixels (P11 to P16 in Picture 1) sequentially disposed (Fig. 3, Picture 1); and a second pixel row (Fig. 3, Picture 1) including seventh to twelfth pixels (P21 to P26 in Picture 1) sequentially disposed (Fig. 3, Picture 1), the first pixel (P11 in Picture 1) is connected to a first gate line (G1 in Picture 1) and a second data line (D2 in Picture 1), the second pixel (P12 in Picture 1) is connected to a second gate line (G2 in Picture 1) and the second data line (D2 in Picture 1), the third pixel (P13 in Picture 1) is connected to the first gate line (G1 in Picture 1) and a third data line (D3 in Picture 1), the fourth pixel (P14 in Picture 1) is connected to the second gate line (G2 in Picture 1) and the third data line (D3 in Picture 1), the fifth pixel (P15 in Picture 1) is connected to the second gate line (G2 in Picture 1) and a fourth data line (D4 in Picture 1), the sixth pixel (P16 in Picture 1) is connected to the first gate line (G1 in Picture 1) and the fourth data line (D4 in Picture 1), the seventh pixel (P21 in 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Huang for the system of Chang in view of No since this would help to provide a display panel and a pixel array with a half source driver structure including connecting portions of data lines which penetrate through sub-pixels for enhancing the open ratio of the display panel, and the total efficiency of the display panel can be further enhanced (Huang et al., [0005, 0028]).

    PNG
    media_image2.png
    532
    728
    media_image2.png
    Greyscale

Picture 1 (Fig. 3 of Huang, US 2016/0370636)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of No as applied to claim 11 above, and further in view of Kim (US 2012/0033170).
Regarding claim 12, Chang does not teach that the pixel electrode includes a low pixel electrode disposed at an upper portion of the pixel electrode and a high pixel electrode disposed at a lower portion of the pixel electrode, the pixel pad portion includes a low pixel pad portion configured to apply a data voltage to the low pixel electrode and a high pixel pad portion configured to apply the data voltage to the high pixel electrode, the pixel connecting portion includes a low pixel connecting portion connecting the low pixel electrode and the low pixel pad portion and a high pixel connecting portion connecting the high pixel electrode and the high pixel pad portion, and the low pixel connecting portion is disposed at one of a left side with respect to the high pixel electrode and a right side with respect to the high pixel electrode according to a position of the pixel.
Kim (US 2012/0033170) teaches that (Fig. 17, [0148-0170]) the pixel electrode (Fig. 17, [0150-0152]) includes a low pixel electrode (2170 in Fig. 17, [0150-0152]) disposed at an upper portion (Fig. 17, [0150-0152]) of the pixel electrode (Fig. 17, [0150-0152]) and a high pixel electrode (2160 in Fig. 17, [0150-0152]) disposed at a lower portion (Fig. 17, [0150-0152]) of the pixel electrode (Fig. 17, [0150-0152]), the pixel pad portion (Fig. 17, [0150-0152]) includes a low pixel pad portion (the pad corresponding to TFT02 in Fig. 17, [0150-0152]) configured to apply a data voltage (Fig. 17, [0150-0152]) to the low pixel electrode (2170 in Fig. 17, [0150-0152]) and a high pixel pad portion (the pad corresponding to TFT01 in Fig. 17, [0150-0152]) configured to apply the data voltage (Fig. 17, [0150-0152]) to the high pixel electrode (2160 in Fig. 17, [0150-0152]), the pixel connecting portion (Fig. 17, [0150-0152]) includes a low pixel connecting portion (the long connecting portion overlapping the data lines and corresponding to TFT2 and 2170 in Fig. 17, [0150-0152]) connecting the low pixel electrode (2170 in Fig. 17, [0150-0152]) and the low pixel pad portion (the pad corresponding to TFT02 in Fig. 17, 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 2012/0033170) for the system of Chang in view of No since this would help to improve side visibility (Kim et al. (US 2012/0033170), [0162, 0009]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0169521) in view of Chang (US 2016/0139473) and Nam (US 5910830).
Regarding claim 14, Lee et al. (US 2013/0169521) teaches a method (Fig. 1-7, [0028-0085]) of repairing a display panel (Fig. 1-7, [0028-0085]), the method (Fig. 1-7, [0028-0085]) comprising: 
forming a marker (10/20/910/920/930/940/950/960 in Fig. 1, 3 and 5-7, [0031-0038, 0043, 0047-0076]) overlapping (Fig. 1 and Fig. 7) with a pixel electrode (540 in Fig. 7, [0071-0076]) in a plan view (Fig. 1 and 7) of the display panel (Fig. 1-7, [0028-0085]), the display panel (Fig. 1-7, [0028-0085]) comprising a gate layer (the layer corresponding to SL/220/340/Q in Fig. 2 and 5-7, [0071, 0054, 0058, 0062, 0065]) including a gate line (SL in Fig. 2, [0071, 0058, 0065]) and a gate electrode (220/340 in Fig. 5-6, [0071, 0054, 0058, 0062, 0065]), a data layer (the layer corresponding to DL/260/360/Q in Fig. 2 and 5-7, [0071, 0054, 0058, 0062, 0065]) including a data line (DL in Fig. 2, [0071, 0058, 0065]), a source 
Lee et al. (US 2013/0169521) does not teach that the gate layer includes a storage pattern, cutting between the source electrode and the data line or a portion of the pixel electrode based on the position of the marker, the marker protrudes from a first conductive edge of the storage pattern toward a first-direction central line of the pixel electrode, and wherein the marker is surrounded by the first-direction central line of the pixel electrode, a second-direction central line of the pixel electrode, a first-direction section of a closed conductive structure of the storage pattern, and a second-direction section of the closed conductive structure of the storage pattern in the plan view of the display panel.
Chang teaches the gate layer (the layer corresponding to 121 and 131 in Fig. 5-8, [0056]) including a storage pattern (131 in Fig. 5-8, [0056, 0052]), a marker (at least one of M1/M2/M3/M4 in Picture 3) overlapping (Fig. 5 and Picture 3) with the pixel electrode (the pixel electrode corresponding to the left and/or right 191 in Fig. 5) in a plan view (Fig. 5) of the display panel (Fig. 5-8), wherein the marker(at least one of M1/M2/M3/M4 in Picture 3) protrudes (Fig. 5 and Picture 3) from a first conductive edge (the respective edge of E1/E2/E3/E4 in Picture 3) of the storage pattern (131 in Fig. 5-8, [0056]) toward a first-direction central line of the pixel electrode (the vertical central line of the pixel electrode corresponding to the left and/or right 191 in Fig. 5 and Picture 3), and wherein the marker (at least one of M1/M2/M3/M4 in Picture 3) is surrounded (Fig. 5 and Picture 3) by the first-direction central line of the pixel electrode(the vertical central line of the pixel electrode corresponding to the left and/or right 191 in Fig. 5 and Picture 3), a second-direction central line of the pixel electrode (the horizontal central line of the pixel electrode corresponding to the left and/or right 191 in Fig. 5 and Picture 3, [0052], 134 is positioned at the center between two adjacent gate lines 121), a first-direction 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chang for the system of Lee et al. (US 2013/0169521) since this would help to provide a LCD capable of be repaired and reducing distortion, and prevent light leakage (Chang, [0010, 0053]).
Lee et al. (US 2013/0169521) already teaches that gaps (Fig. 1-2 and 5-7) between the source electrode (one of 260/360 in Fig. 5-6, [0071, 0054, 0058, 0062, 0065]) and the data line (DL in Fig. 2, [0071, 0058, 0065]), gaps (Fig. 1-2 and 5-7) between portions (Fig. 1-2 and 5-7) of the pixel electrode (540 in Fig. 7, [0071-0076]), and the marker (10/20/910/920/930/940/950/960 in Fig. 1, 3 and 5-7, [0031-0038, 0043, 0047-0076]) are patterned keys (Fig. 1) within pixel area (Fig. 1). Lee et al. (US 2013/0169521) in view of Change does not teach that cutting between the source electrode and the data line or a portion of the pixel electrode based on the position of the marker.
Nam teaches that a marker (410/13 in Fig. 4A-5, Col. 3, Lines 47-64, and from Col. 4, Line 45 to Col. 6, Line 20) is a patterned key (Fig. 4A-5, Col. 3, Lines 47-64, Col. 4, Line 45 to Col. 6, Line 20) within pixel area (Fig. 4A-5), and cutting (Col. 3, Lines 52-61) between the source electrode and the data line (Col. 3, Lines 52-61) or a portion of the pixel electrode (Col. 3, Lines 52-61) based on the position of the marker (Col. 3, Lines 52-61).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nam for the system of Lee et al. (US 

Regarding claim 15, Lee et al. (US 2013/0169521) does not teach that a protrusion of the storage pattern protrudes from a second conductive edge of the storage pattern, overlaps a corresponding drain electrode of the data layer, and is wider than the marker in a lengthwise direction of the second conductive edge of the storage pattern, and the second conductive edge of the storage pattern is not perpendicular to the first conductive edge of the storage pattern.
Chang teaches that a protrusion (P1 in Picture 3) of the storage pattern (131 in Fig. 5-8, [0056, 0052]) protrudes (Fig. 5 and Picture 3) from a second conductive edge (E6 in Picture 3) of the storage pattern(131 in Fig. 5-8, [0056, 0052]), overlaps (Fig. 5 and Picture 3) a corresponding drain electrode (175 in Fig. 5-8) of the data layer (the layer corresponding to 171/173/175 in Fig. 5-8, [0049]), and is wider than (Fig. 5 and Picture 3) the marker (at least one of M1/M2/M3/M4 in Picture 3) in a lengthwise direction (the horizontal direction in Picture 3) of the second conductive edge (E6 in Picture 3) of the storage pattern (131 in Fig. 5-8, [0056, 0052]), and the second conductive edge (E6 in Picture 3) of the storage pattern (131 in Fig. 5-8, [0056, 0052]) is not perpendicular to (Fig. 5 and Picture 3) the first conductive edge (the respective edge of E1/E2/E3/E4 in Picture 3).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chang for the system of Lee et al. (US 

Regarding claim 16, Lee et al. (US 2013/0169521) does not teach that the storage pattern includes a first extending portion extending in a horizontal direction and a second extending portion connected to the first extending portion and extending in a vertical direction, and the marker protrudes from the first extending portion and is spaced apart from the second extending portion.
Chang teaches that the storage pattern (131 in Fig. 5-8, [0056, 0052]) includes a first extending portion (131a in Fig. 5 and Picture 3) extending in a horizontal direction (Fig. 5 and Picture 3, when the display panel in Fig. 5 is rotated 90 degrees and viewed, the 131a is extending in a horizontal direction) and a second extending portion (the upper or lower portions of 131b in Fig. 5 and Picture 3) connected to (Fig. 5 and Picture 3) the first extending portion (131a in Fig. 5 and Picture 3) and extending in a vertical direction  (Fig. 5 and Picture 3, when the display panel in Fig. 5 is rotated 90 degrees and viewed, the upper or lower portions of 131b is extending in a vertical direction), and the marker (at least one of M1/M2/M3/M4 in Picture 3) protrudes (Fig. 5 and Picture 3) from the first extending portion (131a in Fig. 5 and Picture 3) and is spaced apart (Fig. 5 and Picture 3) from the second extending portion (the upper or lower portions of 131b in Fig. 5 and Picture 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chang for the system of Lee et al. (US 2013/0169521) in view of Chang and Nam since this would help to provide a LCD capable of be repaired and reducing distortion, and prevent light leakage (Chang, [0010, 0053]).

Allowable Subject Matter
Claims 6, 8, 10, 13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claims 6, 8, 10, 13 and 18, and a method as set forth in claim 19.
Regarding Claim 6, none of the prior art discloses or suggests a display panel recited in claim 5, wherein “in a case that the marker is disposed in the first area, a first cutting line is disposed between a closest source electrode and a closest data line from a central point of the pixel electrode in a first diagonal direction which is toward the first area from the central point, in a case that the marker is disposed in the second area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a second diagonal direction which is toward the second area from the central point, in a case that the marker is disposed in the third area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a third diagonal direction which is toward the third area from the central point, and in a case that the marker is disposed in the fourth area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a fourth diagonal direction which is toward the fourth area from the central point” in combination with the other required elements of the claim.
Regarding Claim 8, none of the prior art discloses or suggests a display panel recited in claim 7, wherein “in a case that the marker is disposed in an upper side with respect to the horizontal central line of the pixel electrode, the connecting branch is disposed at an upper portion of Page 4 of 15Appl. No. 16/853,674the pixel electrode and a second cutting line is disposed below the connecting branch on the first bar portion, and in a case 
Regarding Claim 10, none of the prior art discloses or suggests a display panel recited in claim 9, wherein “a first marker of the first pixel is disposed in the second area, a second marker of the second pixel is disposed in the fourth area, a third marker of the third pixel is disposed in the second area, a fourth marker of the fourth pixel is disposed in the fourth area, a fifth marker of the fifth pixel is disposed in the fourth area, a sixth marker of the sixth pixel is disposed in the second area, a seventh marker of the seventh pixel is disposed in the first area, an eighth marker of the eighth pixel is disposed in the third area, a ninth marker of the ninth pixel is disposed in the first area, a tenth marker of the tenth pixel is disposed in the third area, an eleventh marker of the ninth pixel is disposed in the third area, and a twelfth marker of the twelfth pixel is disposed in the first area” in combination with the other required elements of the claim.
Regarding Claim 13, none of the prior art discloses or suggests a display panel recited in claim 12, wherein “the pixel electrode includes a low pixel electrode disposed at an upper portion of the pixel electrode and a high pixel electrode disposed at a lower portion of the pixel electrode, the pixel pad portion includes a low pixel pad portion configured to apply a data voltage to the low pixel electrode and a high pixel pad portion configured to apply the data Page 6 of 15Appl. No. 16/853,674voltage to the high pixel electrode, the pixel connecting portion includes a low pixel connecting portion connecting the low pixel electrode and the low pixel pad portion and a high pixel connecting portion connecting the high pixel electrode and the high pixel pad portion, and the low pixel connecting portion is disposed at one of a left side with respect to the high pixel electrode and a right side with respect to the high pixel electrode according to a position of the pixel” in combination with the other required elements of the claim.

Regarding Claim 19, none of the prior art discloses or suggests a method recited in claim 14, and the feature that the pixel connecting portion is at least partially positioned beyond the closed conductive structure of the storage pattern in the plan view of the display panel, wherein the pixel electrode comprises a connecting branch directly connected to the pixel connecting portion, and wherein “the marker overlaps with the connecting branch in the plan view of the display panel” in combination with the other required elements of the claim.

Claim 17 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 17, none of the prior art discloses or suggests that a display panel comprising a gate layer including a gate pattern including a gate line and a gate electrode and a storage pattern; a data layer including a data line, a source electrode and a drain electrode; a pixel layer including a pixel pad portion, a pixel connecting portion and a pixel electrode; and a marker having a relatively different position according to a position of the pixel electrode in the display panel, wherein the marker overlaps the pixel electrode; the marker is disposed in one of a first area, a second area, a third area and a fourth area which are divided by a horizontal central line of the pixel electrode and a vertical central line of the pixel electrode; wherein “in a case that the marker is disposed in the first area, a first cutting line is disposed between a closest source electrode and a closest data line from a 
The most relevant reference, No et al. (US 2015/0187290, at least Fig. 20-21) only discloses a display panel comprising a gate layer including a gate pattern including a gate line and a gate electrode and a storage pattern; a data layer including a data line, a source electrode and a drain electrode; a pixel layer including a pixel pad portion, a pixel connecting portion and a pixel electrode; and a marker having a relatively different position according to a position of the pixel electrode in the display panel, wherein the marker overlaps the pixel electrode; the marker is disposed in one of a first area, a second area, a third area and a fourth area which are divided by a horizontal central line of the pixel electrode and a vertical central line of the pixel electrode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871